Citation Nr: 0528235	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for a neck disability.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in May 2005.  A transcript of the hearing is 
of record.  

The Board notes that the veteran submitted additional 
evidence that had not been reviewed by the RO.  The veteran 
specifically waived review of this evidence by the RO by a 
statement dated in May 2005.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  In a July 1977 rating decision, the RO denied service 
connection for a neck disability.

2.  Evidence added to the record since the RO's July 1977 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a neck disability.
 
3. The veteran's neck disability did not originate in service 
and is not related to service.




CONCLUSIONS OF LAW

1.  The July 1977 denial of entitlement to service connection 
for a neck disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a neck 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  

3.  A neck disability was not incurred in or aggravated by 
active service and arthritis of the neck may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1101,  1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in August 2003, a 
supplemental statement of the case (SSOC) dated in April 
2004, and a letter regarding the VCAA in July 2002, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The July 2002 letter advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The July 
2002 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

Old Evidence

A July 1977  rating decision represents the last unappealed 
and final decision on this claim.  At the time of the July 
1977 rating decision, there was no evidence of a neck 
disability.  The service medical records showed that the 
veteran stumbled on a log and fell and that his only 
complaint was that he had hurt his right thumb.  The service 
medical records were negative as to any neck condition either 
by injury or otherwise.

Additional Evidence

Pertinent evidence associated with the claims file since the 
July 1977 rating decision includes the following:

A June 2002 statement was received from the veteran in which 
he stated that during service, he was in training for 
military police work.  Part of this training was hands-on 
physical self-defense consisting of a number of holds and 
throws and this was the first time his neck was injured.  He 
stated that he injured his neck a second time, when he was 
moving backwards and fell on top of a large timber.  His neck 
and back were injured.

Two statements dated in June 2002 were received from the 
veteran's friend and wife indicating that the veteran has 
suffered from neck pain for several years.  The veteran's 
wife stated that the veteran told her that he injured his 
neck in service.

An August 2000 radiology report was received from Florida 
Diagnostic Imaging Associates.  The report showed spondylosis 
of the cervical spine.

An August 2000 medical treatment record was received from P. 
Blake, M.D.  The veteran was seen for complaints of neck 
pain.  He reported that he has had neck pain since service.  
He stated that that while going through very stringent 
training in service he injured his neck.  Post-service the 
veteran had a welding career in which he wore a heavy helmet.  
It was indicated that he had to quit because of his neck.  
The assessment was cervicalgia.

VA outpatient treatment records dated from May to July 2002 
reveal that the veteran was diagnosed with degenerative joint 
disease of the cervical spine.

A September 2000 medical treatment from Dr. Blake showed 
ongoing evaluation and treatment of the cervical spine.

An October 2000 radiology report from Florida Diagnostic 
Imaging Associates showed left eccentric spondylotic changes, 
C5-6 and C6-7, mild.
 
An undated letter was received from Dr. Blake in which he 
states that the veteran has been suffering from neck pain for 
as long as he has known him.  The veteran dates its beginning 
to an injury sustained while in service.  Dr. Blake has no 
evidence of any other injury and the veteran stated that 
there was no other injury.  The injury of the spine had 
progressed over the years and currently, there was arthritis 
with nerve impingement.  

In an April 2003 statement, the veteran reported that he 
injured his neck after falling backwards on a parking 
abutment.  As a result, he injured his right thumb.  He was 
wearing headgear but he was sure that the brim of his hat did 
strike the back of his neck giving him a burning sensation.  
By the time he went to the dispensary, the burning sensation 
had subsided and he only received treatment for his hand.

Three statements dated in August and February 2004 were 
received from former members of the veteran's unit (as 
verified by copies of special orders dated in May 1959).  The 
statements attested to the veteran's fall in-service and that 
the veteran later complained of neck pain.      

A copy of a letter to the veteran's congressman dated in 
April 2005 along with duplicate medical evidence from Dr. 
Blake and duplicate lay statements noted above were 
associated with the claims folder.    

The evidence also consisted of a September 2004 letter from 
Dr. Blake.  It was indicated that the veteran has been a 
patient in his practice since August 2000 and that one of his 
main issues has been neck pain.  The veteran had reported 
that he experienced a neck injury in the military and has had 
discomfort since.  Dr. Blake felt that this was as likely as 
not a contributor to his current condition.

The veteran testified at a May 2005 hearing that he tripped 
over a log while walking backwards, injuring his neck.  He 
reiterated that he had injured his neck during this fall 
although he was only treated for his hand at the time.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The last unappealed rating decision was in July 1977.  The 
veteran was notified of the determination and did not perfect 
a timely appeal.  Absent the filing of a timely appeal a 
rating determination is final.  38 U.S.C.A. § 7105.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

The Board notes that 38 C.F.R. § 3.156 was amended on August 
29, 2001, to require that new and material evidence 
sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).  The record reflects that the veteran 
requested to reopen his claim in June 2002 and, thus, the 
amendment is applicable to this claim.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  

In cases filed after August 29, 2001, new evidence is defined 
as existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  In 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was noted 
that such evidence could be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.

Secondly, if new and material evidence has been presented, 
the claim must be reopened, and the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, VA has complied with its statutory duty to assist. 
Following this determination, the Board may then proceed to 
evaluate the merits of the claim.  See also Winters v. West, 
12 Vet. App. 203 (1999).

The law provides that evidence proffered by the appellant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Since the July 1977 denial of service connection for a neck 
disability, pertinent evidence associated with the claims 
file consists of various lay statements by the veteran, his 
wife, and former member of his unit and private and VA 
medical treatment records.  

The veteran's claim for service connection for a neck 
disability was denied by the RO in July 1977 based on a lack 
of evidence of a current neck disability that was the result 
of an in-service injury.  Since the July 1977 RO decision, 
various lay statements by the veteran and former members of 
his unit have been received describing neck problems since 
his military service.  Private medical treatment records 
indicate that the veteran has been receiving clinical 
attention for a disability of the cervical spine.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether a current neck disability has been present 
chronically and continuously since service and is related 
thereto.  This evidence is of such significance that it must 
be considered in order to adjudicate the claim fairly.  
Furthermore, the additional evidence does  raise a reasonable 
possibility of substantiating the claim for service 
connection in that the private medical evidence links the 
current neck disability to the veteran's period of active 
duty.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for a neck disability.

Service Connection

Inasmuch as the Board has reopened the claim for service 
connection for a neck disability, the next question to be 
considered is whether service connection for a neck 
disability is warranted based on the evidence of record.  
Because the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, the Board finds 
that there is no prejudice to him in adjudicating the 
reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


If osteoarthritis is manifested to a degree of at least 10 
percent within one year of service discharge, service 
connection may be established on the basis that it is 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he injured his neck in-service 
during the same accident in which he fractured his thumb.  
Furthermore, he contends that during training for military 
police work, he practiced hands-on physical self-defense, 
thereby injuring his neck.     

The Board notes that the service medical records show that 
the veteran stumbled on a log and fell and that that his only 
complaint was that of an injury to his left thumb.  An injury 
to his neck was not documented at that time, nor was any 
other injury to the neck documented in the service-medical 
records.  Also, the record contains no evidence of continuous 
treatment for a neck disability following the veteran's 
discharge from service.  The earliest evidence of treatment 
for the neck is in an August 2000 private treatment report 
and x-ray findings of degenerative joint disease of the 
cervical spine were first shown many years after service 
discharge, long after the end of the one-year presumptive 
period.  Interestingly, although the veteran reported in the 
August 2000 treatment record that he had injured his neck 
during service; he also reported that post-service, he had a 
welding career in which he wore a heavy helmet.  He stated 
that he had to quit because of his neck.  

Although the veteran's private physician, Dr. Blake, 
concluded that the veteran's cervical spine disability is 
linked to service, the examiner could not state that such a 
disorder originated in service without resorting to 
speculation.  Lack of in-service documentation of a neck 
injury served as a basis for the examiner's conclusion.  As 
noted above, in order to warrant entitlement to service 
connection for a specific disability, there must be medical 
evidence of a disability in service, evidence of a current 
disability, and a medical opinion linking the disability in 
service to the current disability.  The opinion is shown to 
be inconsistent with the evidence of record as there is no 
evidence of a neck injury in service.  Thus, the Board must 
conclude that service connection for a neck disability is not 
warranted on either a direct or presumptive basis.

The Board also acknowledges the contentions raised by the 
veteran and the former members of his unit that his neck 
disability is related to service.  The Board observes, 
however, that they, as laypersons, are not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  They are competent to 
comment on observable symptomatology, however, and the Board 
has considered this evidence, in conjunction with all of the 
other evidence of record.  The Board does not find this lay 
evidence to be dispositive, in light of the clinical evidence 
which contradicts the assertions of cervical spine 
symptomatology since service.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a neck disability. Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a neck disability.  To this 
extent, the appeal is granted.

Entitlement to service connection for a neck disability is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


